NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

C. DWAYNE GILMORE,                              No. 19-17426

                Plaintiff-Appellant,            D.C. No. 4:19-cv-02689-JSW

 v.
                                                MEMORANDUM*
C. SILVA, Office Technician, Inmate
Assignment Office; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      California state prisoner C. Dwayne Gilmore appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First Amendment

and Religious Land Use and Institutionalized Persons Act (“RLUIPA”) claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Byrd v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Maricopa Cty. Bd. of Supervisors, 845 F.3d 919, 922 (9th Cir. 2017) (dismissal of

an action under 28 U.S.C. § 1915A); Pouncil v. Tilton, 704 F.3d 568, 574 (9th Cir.

2012) (dismissal of an action as time-barred). We vacate and remand.

      The district court concluded that Gilmore’s action was untimely because he

did not file it within the applicable four-year statute of limitations and he did not

state a basis for equitable tolling. However, Gilmore alleges in his complaint that

he was exhausting his administrative remedies under the Prison Litigation Reform

Act (“PLRA”) during the limitations period, which is a basis for tolling the statute

of limitations. See Soto v. Unknown Sweetman, 882 F.3d 865, 875 (9th Cir. 2018)

(holding that a prisoner “is entitled to tolling [of the applicable statute of

limitations] while he was actively exhausting his remedies” under the PLRA); see

also Fuqua v. Ryan, 890 F.3d 838, 844 (9th Cir. 2018) (explaining that “RLUIPA

incorporates the administrative exhaustion requirements of the . . . PLRA”). We

vacate and remand for the district court to consider, in the first instance, whether

Gilmore is entitled to toll the statute of limitations during the period of time he was

exhausting his administrative remedies under the PLRA, and, if appropriate, to

provide Gilmore with an opportunity to submit briefing on this issue.

      Gilmore’s motion for appointment of counsel on remand (Docket Entry No.

5) is denied without prejudice to renewing this motion before the district court.

      VACATED and REMANDED.


                                            2                                    19-17426